In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

Nos. 04-2784 & 04-3863
ANGELITA GREVISKES,
                                              Plaintiff-Appellant,
                                v.

UNIVERSITIES RESEARCH ASSOCIATION,
INCORPORATED, doing business as
FERMILAB and Fermilab NAL/URA,
                                           Defendants-Appellees.
                         ____________
        Appeals from the United States District Court for
        the Northern District of Illinois, Eastern Division.
          No. 03 C 257—Robert W. Gettleman, Judge.
                         ____________
     ARGUED APRIL 12, 2005—DECIDED AUGUST 8, 2005
                     ____________




  Before MANION, ROVNER, and WILLIAMS, Circuit Judges.
  ROVNER, Circuit Judge. Angelita Greviskes filed a com-
plaint against her former employer Universities Research
Association, Inc. (URA) alleging that she was terminated
from her job on the basis of national origin in violation of
2                                   Nos. 04-2784 & 04-3863

Title VII of the Civil Rights Act of 1964.1 The case, however,
was never heard on the merits. On June 16, 2004, following
briefing and an evidentiary hearing, the district court
dismissed the case with prejudice because of Angelita
Greviskes’ blatant misconduct in the course of discovery
and her attempts to obstruct justice. As an additional
sanction, the district court awarded $54,613.50 in attorney’s
fees to URA. Angelita Greviskes appeals the district court’s
dismissal and monetary sanction. We affirm the district
court in all respects and additionally give notice of our
intent to award reasonable attorney’s fees to URA on
appeal.


                              I.
  Angelita Greviskes filed suit against URA on January 13,
2003. In the course of discovery, a protective order was
entered governing disclosure of items URA marked as
“Confidential.” Among the documents produced, URA sent
to Angelita Greviskes the personnel records of her former
supervisor, Terry Erickson, containing Erickson’s social
security number, employee number, and signature, but
failed to mark the file “Confidential.” John Dore, Angelita
Greviskes’ attorney, gave copies of the Erickson files to her
attorney husband Paul Greviskes, who was counsel for a
companion state court lawsuit. Angelita Greviskes also
sought Erickson’s payroll records to prove that she was
treated more harshly than Erickson, but URA objected and
the documents were not produced.
 On November 24 and 25, 2003, the payroll department at
URA received faxes ostensibly from Erickson containing her



1
  We will refer to the plaintiff Angelita Greviskes and to her
husband Paul Greviskes by their full names throughout to avoid
confusion.
Nos. 04-2784 & 04-3863                                      3

social security number, employee number, and “signature”
requesting her own payroll records. The faxes requested
that the record department send copies of monthly time
sheets to Rothchild and Dore, c/o P.O. Box 393, Batavia, IL
60510, or fax the records to 630-879-8390. The address and
fax number noted on the requests were those of Paul
Greviskes’ law office. The number at the top of the fax (630-
585-8022), which identifies the machine from which it was
sent, belonged to Greviskes Builders, a company that had
been owned by Donald Greviskes, Paul Greviskes’ recently
deceased brother. Paul Greviskes was the administrator of
his brother’s estate. Furthermore, the number from which
the faxes were transmitted, 630-896-6856, was the second
telephone line in the home of Angelita and Paul Greviskes
at the time of transmittal.
  Although the faxes specified that Erickson would be out
of the office for the week, a payroll employee overlooked this
fact and called Erickson to let her know that the records
could not be produced by November 30, as the faxes had
requested. During the telephone conversation, Erickson
revealed that she had no knowledge of or involvement in
the faxes the department received requesting her payroll
records. The matter was then brought to the attention of
David Gassman, defendant’s in-house counsel, who con-
tacted John Dore and Paul Greviskes by letter on December
1, 2003, asking them about their involvement in the
fraudulent faxes and apparent forgeries. Paul Greviskes did
not respond at all and Dore left an angry telephone message
denying any involvement. URA again attempted to contact
Dore and Paul Greviskes on December 11, 2003, giving
them an opportunity to explain Angelita Greviskes’ involve-
ment in the faxes and also enclosing a draft of a motion to
dismiss that would be submitted to the district court. Dore
and Paul Greviskes did not respond and URA filed its
motion to dismiss on December 16, 2003, asking that the
4                                   Nos. 04-2784 & 04-3863

district court dismiss the claim against URA with prejudice
and requesting the district court to grant whatever relief it
deemed appropriate.
  The motion to dismiss was based on an alleged violation
of the protective order as well as “the inherent power of the
court to protect its integrity and punish litigants for gross
misconduct.” Greviskes v. Universities Research Ass’n, 226
F.R.D. 595, 596 (N.D. Ill. 2004). Dore responded to the
motion by arguing that the protective order had not been
violated because URA had not marked the Erickson file as
“Confidential”, that URA should have produced the monthly
time sheets, and that his client’s conduct was not sufficient
to justify sanctions pursuant to the inherent authority of
the district court. The response did not deny the facts put
forth in URA’s motion to dismiss.
  Because of the serious nature of the allegations, the
district court allowed the parties to take discovery on the
motion to dismiss. On December 24, 2003, URA subpoenaed
the telephone records for Angelita Greviskes’ primary home
number and Greviskes Builders’ fax number from SBC.
Paul Greviskes moved to quash the subpoena as an inva-
sion of privacy, but the district court denied his motion on
January 8, 2004.
  Angelita Greviskes also engaged in other actions designed
to conceal the source of the fraudulent faxes. On December
26, 2003, she disconnected her telephone line ending in
extension 6856 and changed her secondary telephone
number to 630-859-0045. She failed to reveal the telephone
number change when she was deposed on December 31,
2003, instead identifying only her primary home number
and her newly-assigned secondary home telephone number
as her own telephone numbers. She asserted her Fifth
Amendment privilege to all questions asked of her regard-
ing the fraudulent faxes sent to URA’s payroll department.
Nos. 04-2784 & 04-3863                                      5

Her husband similarly asserted his spousal and attorney-
client privileges in response to that same line of questioning
in his deposition.
  During this period of discovery on the motion to dismiss,
Angelita Greviskes not only changed her secondary home
telephone number, but she also misrepresented information
to SBC in an attempt to block production of records. Instead
of admitting to her wrongdoing, she went to lengths in an
attempt to cover up her behavior. She tried to prevent the
release of information relating to the Greviskes Builders’
fax machine number or her previous secondary home
telephone line. Rosetta Hicks, a “Service Records Clerk” at
SBC stated in a declaration that she called Angelita
Greviskes’ primary home number in response to a com-
plaint from Angelita Greviskes about certain records being
produced. According to Hicks, during these conversations
Angelita Greviskes tried to convince her that a motion to
quash had been granted and, therefore, SBC should not
release the records related to her former secondary tele-
phone line (6856). Hicks contends that upon learning that
the records had already been released, Angelita Greviskes
started to cry and told her that the records were part of a
murder case.
  Although Hicks was not deposed and Angelita Greviskes
would not confirm these conversations, the record supports
Hicks’ assertions. A fax was sent to SBC on December 31,
2003, from an Office Depot located in Angelita Greviskes’
hometown which stated that a motion to quash had been
entered for Paul Greviskes’ office telephone number, his
office fax number, and the Greviskes’ previous secondary
home line. Although Angelita Greviskes asserted her Fifth
Amendment privilege when questioned about this fax in the
evidentiary hearing, the signature of the customer who sent
the fax was found to be hers. This was accomplished by
comparison to another document bearing her signature,
which was entered into evidence against her wishes. It
6                                   Nos. 04-2784 & 04-3863

appears that she had learned that faxes could be traced to
her home and had taken measures to avoid identification
but had not been successful. Despite her efforts, the tele-
phone records ultimately were obtained and revealed that
one-minute calls were made from her secondary home line,
630-896-6856, to URA’s fax number at the payroll depart-
ment on November 24 and 25, 2003, at the same time that
faxes were received by the department.
  On February 4, 2004, in its reply brief in support of its
motion to dismiss, URA informed the district court of
Angelita Greviskes’ attempts to cover up the telephone
records of the telephone number from which the fraudulent
documents were faxed. Based on the information briefed as
well as questions concerning privileges asserted in the
depositions of Angelita and Paul Greviskes, the district
court decided to hold an evidentiary hearing on the motion,
which was scheduled for May 26, 2004. In ordering the
hearing, the district court stressed the need to consider all
the evidence carefully as the allegations could have possible
criminal consequences. Angelita Greviskes filed two
motions to dismiss the evidentiary hearing, arguing in both
that the district court was without jurisdiction to hear
URA’s motion to dismiss. The district court denied both of
these motions to dismiss the hearing, labeling them “frivo-
lous”.
  For the hearing, URA subpoenaed the testimony of
both Angelita and Paul Greviskes, in part because both had
asserted important privileges at their depositions and
refused to stipulate to basic facts such as their home tele-
phone number. The district court denied Paul Greviskes’
motion to quash the subpoena for his testimony, along with
his two motions to quash URA’s subpoenas seeking tele-
phone records from his office. Angelita Greviskes sub-
poenaed the testimony of Karen Osgood, counsel for URA,
the testimony of Ron Paul, the head of URA’s payroll de-
partment, and the production of Erickson’s payroll records.
Nos. 04-2784 & 04-3863                                    7

The district court granted each of URA’s motions to quash
these subpoenas. Such immaterial subpoenas and the
motions to quash relevant subpoenas issued by URA are
illustrative of Angelita Greviskes’ disruptive and uncooper-
ative attitude in the litigation process.
  At the May 26, 2004, evidentiary hearing, Angelita
Greviskes reasserted her Fifth Amendment privilege to all
questions asked of her with the exception of her name. Paul
Greviskes asserted the same privileges that had been
asserted at his deposition concerning questions regarding
the change of his secondary home telephone number and
the fax sent to SBC in an attempt to suppress document
production. He further stated that his only knowledge of the
fraudulent fax sent to URA’s payroll department depended
upon privileged communication with Angelita Greviskes,
and he refused to answer any questions regarding this
matter under his spousal communications and testimonial
privileges. However, he did acknowledge that “(a) he had
served as administrator of the estate of his brother, who
died in April 2003, (b) the post office box on the November
24 and 25 faxes was that of his law office, (c) the fax
number on those faxes (630-585-8022) was listed as his
brother’s business’s second line, (d) he and plaintiff had
reviewed copies of Terry Erickson’s personnel file produced
by defendant, and (e) that his brother had a fax machine.”
Greviskes, 226 F.R.D at 598. He denied knowing his second-
ary home telephone number or having ever seen his
brother’s fax machine in his home. Based on his demeanor
on the witness stand as well as the logic of his various
assertions, the district court did not find these denials
credible.
  Erickson, the payroll employee who initially saw the faxes
of November 24 and 25, and SBC employees were among
those presented as witnesses by URA. Such testimony was
necessary to support the allegations of the motion to dis-
miss as Angelita Greviskes would not confirm any events,
8                                   Nos. 04-2784 & 04-3863

conversations, or facts alleged in the motion, including her
telephone numbers. Dore subpoenaed the testimony of
David Gassman, URA’s chief counsel, but the district court
found this examination “totally immaterial.” After the hear-
ing, both parties submitted briefs, but Angelita Greviskes
simply used the brief to again attack the jurisdiction of the
district court rather than address the merits of the allega-
tions.
  The district court dismissed the case with prejudice on
June 16, 2004. In issuing the order, the district court noted
that transmission of any one of the three faxes
(November 24, November 25, or December 31) would have
been enough to warrant a dismissal with prejudice, but that
the district court was particularly struck by “plaintiff’s
deliberate, repeated, and unrepentant misconduct.”
Greviskes, 226 F.R.D. at 600 (emphasis added). Although
the district court conceded that Angelita Greviskes was not
technically in violation of the protective order governing
discovery because the information included on the faxes to
the payroll department were not part of a “confidential” file,
the opinion described her actions as “fraudulent, criminal,
and inexcusable.” The district court also stressed the need
to impose the particular sanction of dismissal so that
Angelita Greviskes would be sanctioned “in the only man-
ner that will deprive her of the very process she sought to
perverse.” Id. at 600. Such a harsh sanction would also
serve as a means of deterring others from engaging in
similar misconduct.
  Furthermore, the district court awarded URA attorney’s
fees in compliance with Local Rule 54.3, which requires that
the parties “confer and attempt in good faith to agree on the
amount of fees or related non-taxable expenses that should
be awarded prior to filing a fee petition.” However, Angelita
Greviskes’ uncompromising conduct continued throughout
the attorney’s fees proceeding, causing unnecessary diffi-
culty and delay. In compliance with the local rule, counsel
Nos. 04-2784 & 04-3863                                      9

for URA provided Angelita Greviskes with a fee request
accompanied by copies of relevant time sheets, invoices, and
a summary of the billing for each attorney who worked on
the case. URA’s counsel redacted attorney-client privileged
communications and entries relating to summary judgment
materials, matters that were irrelevant to the fee petition.
Furthermore, URA deducted the time charged by two
attorneys and part of the time of another in the total
amount of $10,317.50 from the total costs of the defense
counsel to account for possible duplication. In accordance
with Fed. R. Civ. P. 54(d)(1), URA also filed a bill of costs
with the clerk of the district court.
  Angelita Greviskes responded by objecting to the total
amount in the petition, claiming that URA had failed to
comply with the local rule, questioning the redactions in
URA’s counsel’s time records, and again, arguing that the
district court lacked jurisdiction. She also raised objections
to the subpoenas to the telephone company. The district
court found that “all of these arguments are patently frivol-
ous.” Greviskes v. Universities Research Ass’n, 342 F. Supp.
2d 763, 764 (N.D. Ill. 2004). Angelita Greviskes failed to
identify specific objectionable billing entries, cooperate in
the preparation of a joint statement, or suggest a reason-
able fee to counter the fee petition offered by URA’s counsel.
URA responded by asking Angelita Greviskes to identify
which entries by date or attorney she opposed and also
requested, as allowed under Local Rule 54, Dore’s billing
records associated with URA’s motion to dismiss. A repeti-
tive cycle of responses ensued between the parties in which
Angelita Greviskes continued to raise the same frivolous
arguments objecting to the validity of the fee request
without referencing a specific billing entry. In each of these
responses, Dore complained about the redactions on URA’s
time sheets, claimed that he had no billing statements for
his client, and failed to ever suggest a proper fee award.
10                                  Nos. 04-2784 & 04-3863

  On August 18, 2004, URA filed its motion for attorney’s
fees along with a Proposed Joint Statement, which Angelita
Greviskes had refused to sign although such a statement
was required by Local Rule 54.3. Instead, Angelita
Greviskes submitted her own Proposed Joint Statement in
which she disputed the jurisdiction of the district court to
issue an award of attorney’s fees. She further argued that
URA had violated discovery rules in procuring telephone
records from SBC’s processing department in Texas and as
such, the award was unlawful. The district court declared
that such arguments were “patently frivolous.” URA filed a
response to Angelita Greviskes’ Proposed Joint Statement
by asserting that it had complied with Local Rule 54 and
that her attacks on the district court were based on a
misrepresentation of case authority. Ultimately, the district
court awarded all of the fees sought by URA in the total
amount of $54,613.50 as well as taxable costs amounting to
$14,435.95 in an order issued on October 25, 2004.


                             II.
  We review this dismissal with prejudice for an abuse of
discretion. Dotson v. Bravo, 321 F.3d 663, 666 (7th Cir.
2003). Abuse of discretion exists only where the result is not
one that could have been reached by a reasonable jurist or
“where the decision of the trial court strikes us as funda-
mentally wrong or is clearly unreasonable, arbitrary, or
fanciful.” Maynard v. Nygren, 372 F.3d 890, 893 (7th Cir.
2004) (citations omitted). Because the district court’s
decision was clearly reasonable, we find that the district
court did not abuse its discretion in dismissing the case
with prejudice.
  The documents entered into evidence as well as the testi-
mony from URA and SBC employees provided a sufficient
basis for the district court’s factual findings and conclu-
sions. Not only was there a veritable mountain of evidence
Nos. 04-2784 & 04-3863                                      11

supporting URA’s allegations and implicating Angelita
Greviskes in fraudulent conduct, but she never explicitly
denied the allegations. Furthermore, the district court is
permitted to draw negative inferences from the assertion of
privileges, as it did from the testimony of both Angelita and
Paul Greviskes. “ ‘The Fifth Amendment does not forbid
inferences against parties to civil actions when they refuse
to testify in response to probative evidence offered against
them.’ ” Daniels v. Pipefitters’ Ass’n Local Union No. 597,
983 F.2d 800, 802 (7th Cir. 1993) (quoting Baxter v.
Palmigiano, 425 U.S. 308, 318 (1976).) In fact, even without
drawing any such inferences, the district court had ample
support for its findings given that it also had on record all
three fax documents, the telephone records for the
Greviskes’ fax machine and secondary home telephone line,
as well as the supporting testimony of URA employees and
the SBC representative.
   The district court may dismiss a case for discovery
violations or bad faith conduct in litigation under Federal
Rule of Civil Procedure 37 or under the inherent authority
of the district court. FED. R. CIV. P. 37(b)(2)(C); Barnhill v.
United States, 11 F.3d 1360, 1367 (7th Cir. 1993). As the
file of Terry Erickson was not marked “Confidential,”
Angelita Greviskes was not technically in violation of the
protective order and as such, could not be held to have
violated Rule 37. Nevertheless, the district court dismissed
the case with prejudice because the district court possessed
“the inherent authority to impose this sanction in this
highly unusual and unpleasant case.” Greviskes, 226 F.R.D.
at 600; see also Dotson, 321 F.3d 663. Yet, the district
court’s inherent authority to dismiss a case is not without
limitations. The inherent authority to dismiss should be
used “only when there is a record of delay [or] contumacious
conduct . . . . In deciding what measure of sanctions to
impose, the district court should consider ‘the egregiousness
of the conduct in question in relation to all aspects of the
12                                  Nos. 04-2784 & 04-3863

judicial process.’ ” Dotson, 321 F. 3d at 667 (quoting
Barnhill, 11 F.3d at 1368).
  The district court rightfully invoked its inherent authority
to dismiss Angelita Greviskes’ suit where a record of delay
existed in her litigation strategy of refusing to stipulate to
basic facts, submitting multiple frivolous motions to dismiss
the evidentiary hearing, engaging in fraudulent misconduct,
and throwing roadblocks in the process of awarding attor-
ney’s fees. Dismissal with prejudice is particularly appropri-
ate in a case such as this in which Angelita Greviskes not
only engaged in fraudulent misconduct in the course of
discovery, but also attempted to obstruct justice by conceal-
ing records. Dismissal is appropriate where a party has
displayed fault, bad faith, or willfulness. Downs v.
Westphal, 78 F.3d 1252, 1257 (7th Cir. 1996). Rather than
admit her initial wrongdoing to the district court, Angelita
Greviskes subverted the purpose of the evidentiary hearing
by engaging in further fraudulent conduct—this time
communicating false information concerning the lawsuit to
the telephone company by telephone and fax in an effort to
prevent the release of information to the district court.
  Although dismissal is indeed a hefty sanction, “the most
severe in the spectrum of sanctions provided by statute or
rule must be available . . . not merely to penalize those
whose conduct may be deemed to warrant such a sanction,
but to deter those who might be tempted to such conduct in
the absence of such a deterrent.” Nat’l Hockey League v.
Metro. Hockey Club, Inc., 427 U.S. 639, 643 (1976). Angelita
Greviskes’ fraudulent conduct in the course of discovery and
attempts to hide such behavior behind a cloak of further
fraud and deceit is an affront to the legal process. No court
should be asked to tolerate such behavior in any circum-
stance.
  The district court properly asserted in its opinion that “to
allow the offending party to continue to invoke the judicial
Nos. 04-2784 & 04-3863                                     13

mechanism for [her] own benefit would raise concerns about
the integrity and credibility of the civil justice system that
transcend the interests of the parties immediately before
the court.” Barnhill, 11 F.3d at 1368. The district court
acted well within in its discretion in dismissing the case
with prejudice, particularly in this situation where possible
criminal activity occurred.
   Beyond her fraudulent misconduct outside of the court-
room, Angelita Greviskes also used the litigation process
itself to serve her own interests rather than the interest
of justice. Her counsel and her husband filed multiple mo-
tions to quash relevant subpoenas from opposing counsel,
filed multiple motions to dismiss the necessary evidentiary
hearing, called superfluous witnesses and then engaged in
totally immaterial questioning, and refused to stipulate to
basic facts so that URA’s counsel had to call additional
witnesses.
  All of these roadblocks not only wasted the district court’s
time but also significantly increased URA’s counsel’s neces-
sary time and expense. As such, the district court awarded
URA attorney’s fees in connection with the motion to dis-
miss. “Our review of the district court’s decision regarding
whether to award attorney’s fees is highly deferential, as we
will reverse only for an abuse of discretion.” Evanston Cmty.
Consol. Sch. Dist. No. 65 v. Michael M., 356 F.3d 798, 805
(7th Cir. 2004). We find that the district court did not abuse
its discretion by awarding attorney’s fees because, as
discussed above, Angelita Greviskes caused substantial
undue delay and expense with both her misconduct outside
the courtroom and her litigation strategy within.
  In her appeal of the district court’s decision, Angelita
Greviskes’ arguments are often incoherent, unsubstanti-
ated, and representative of a continuing litigation practice
which evinces bad faith. An appeals court may award
damages and costs to the appellee upon determining that
14                                  Nos. 04-2784 & 04-3863

an appeal is frivolous. See FED. R. APP. P. 38. An appeal is
frivolous “ ‘when the result is obvious or when the appel-
lant’s argument is wholly without merit’.” Ins. Co. of West
v. County of McHenry, 328 F.3d 926, 929 (7th Cir. 2003)
(quoting Grove Fresh Distributors v. John Labatt, Ltd., 299
F.3d 635, 642 (7th Cir. 2002). Angelita Greviskes argues on
appeal that the district court had no jurisdiction to conduct
an evidentiary hearing, that she was denied due process,
that the district court’s factual findings and conclusions are
without support in evidence, and finally, that the district
court did not have jurisdiction to award costs because URA
knowingly violated federal rules. “When an appeal rehashes
positions that the district court properly rejected or when it
presents arguments that are lacking in substance and
‘foreordained’ to lose, the appeal is frivolous.” Berwick
Grain Co., Inc. v. Illinois Dep’t of Agric., 217 F.3d 502, 505
(7th Cir. 2000) (citations omitted). This is true particularly
in a case such as this in which the district court acted with
forbearance and provided numerous opportunities to
Angelita Greviskes to contest the allegations of misconduct.
  Angelita Greviskes’ appeal is frivolous on all claims.
The district court had jurisdiction to conduct a hearing in
response to URA’s motion to dismiss in order to resolve
factual issues, and Angelita Greviskes points to no author-
ity to the contrary, instead inexplicably supporting this
argument with further arguments against the imposition of
a sanction. Furthermore, the district court’s finding that
Angelita Greviskes engaged in misconduct and attempted
to obstruct justice is overwhelmingly supported by evidence
in the record. Her accusations of URA violating a rule of
discovery by subpoenaing SBC’s offices more than 100 miles
away defies not only legal standards of discovery but also
common sense. Most egregiously, she maintains that she
did not receive due process in the evidentiary hearing
because a “standard of fairness” was not met because the
district court did not deny URA’s motion to dismiss, the
Nos. 04-2784 & 04-3863                                    15

district court reportedly did not announce its inherent
authority as a basis for the hearing, and because there was
no evidence supporting the findings and conclusions of the
district court. Her appeal claims that she was not afforded
due process in the evidentiary hearing are almost incompre-
hensible and entirely nonsensical; there is simply no legal
foundation for any of these claims. In fact, her arguments
in her brief as a whole are unsupported by relevant caselaw
or coherent legal analysis.
  Angelita Greviskes wasted this court’s time and URA’s
time in submitting this frivolous appeal and these baseless
arguments may be deserving of further sanctions. It is with-
in the authority of this court, pursuant to Circuit Rule 38,
to consider awarding attorney’s fees and costs to URA in
connection with this appeal. However, “a statement inserted
in a party’s brief that the party moves for sanctions is not
sufficient notice.” FED. RULES APP. P. 38. Before awarding
such sanctions, Rule 38 requires that either a separate
motion for sanctions be filed or that we give notice that
sanctions are being considered. Clark v. Runyon, 116 F.3d
275, 279 (7th Cir. 1997); In the Matter of Bero, 110 F.3d
462, 466-67 (7th Cir. 1997). Therefore, Angelita Greviskes
is advised that because of the frivolous nature of her brief,
we are considering awarding sanctions in the amount of
reasonable attorney’s fees plus costs.
  Accordingly, the decision of the district court to dismiss
this case with prejudice is AFFIRMED. Angelita Greviskes is
ordered to show cause within fourteen days why reasonable
attorney’s fees and costs should not be imposed.
16                             Nos. 04-2784 & 04-3863

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—8-8-05